       Case 3:17-cr-03690-AJB Document 65 Filed 07/29/19 PageID.340 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                            Case No.: 17CR3690-AJB
11                        Plaintiff,
12          v.                                             ORDER OF RESTITUTION
13
      MORGAN ROCKCOONS
14
15                        Defendant.
16
     IT IS HEREBY ORDERED:
17
           1.     Pursuant to 18 U.S.C. §3663A(a)(1), Defendant MORGAN ROCKCOONS
18
     shall pay restitution in the amount of $39,774.31 as a result of his conviction for wire fraud,
19
     in violation of 18 U.S.C. § 1343. Restitution shall be paid to the following victims in the
20
     specified amounts, pro rata:
21
           ///
22
           ///
23
           ///
24
           ///
25
           ///
26
           ///
27
           ///
28
       Case 3:17-cr-03690-AJB Document 65 Filed 07/29/19 PageID.341 Page 2 of 3

                                          NAME              RESTITUTION OWED
 1
 2                                                          $1,500
                       1      Joseph Fitzjerrells
 3
 4                     2      Taylor Okamura                $3,041.35
 5
 6                                                          $4,857.40
                       3      Evan Witmer
 7
                       4      Andrew Reder                  $13,208.70
 8
 9                                                          $3,750
                       5      James Reilly
10
11                                                          $10,374.86
                       6      D.M.
12
                              Chris Mezzacappa              $3,042
13
14                                                          Total: $39,774.31
15
           2.     Restitution is due and payable immediately. Notwithstanding any other
16
     provision of this Restitution Order, the government may enforce restitution at any time.
17
     The defendant shall make a bona fide effort to pay restitution in full as soon as practicable.
18
           3.     After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court
19
     finds that the Defendant has the ability to pay the restitution as set forth in the following
20
     payment schedule:
21
                  a.       During any period of incarceration, Defendant shall pay restitution
22
     through the Inmate Financial Responsibility Program at the rate of 50% of Defendant’s
23
     income, or $25.00 per quarter, whichever is greater.
24
                  b.       Upon release from custody, Defendant shall pay restitution at the rate
25
     of at least $100.00 per month, subject to modification upon further agreement of the parties
26
     or order of the Court.
27
28         4.     This payment schedule does not foreclose the United States from exercising
   all legal actions, remedies, and process available to collect the restitution judgment.
30                                                                                17CR3690-AJB
      Case 3:17-cr-03690-AJB Document 65 Filed 07/29/19 PageID.342 Page 3 of 3


          5.     The defendant shall forward all restitution payments, by bank or cashier’s
 1
 2 check or money order payable to the “Clerk, U.S. District Court,” to:
 3               Clerk of the Court
 4               United States District Court
                 Southern District of California
 5               333 West Broadway, Suite 420
                 San Diego, CA 92101
 6
 7        6.     The Court has determined that Defendant does not have the ability to pay
 8   interest, and the Court therefore waives the requirement for interest pursuant to 18 U.S.C.
 9   § 3612(f)(3)(A).
10        7.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
11 and the United States Attorney’s Office of any change in Defendant’s economic
12 circumstances that might affect Defendant’s ability to pay restitution no later than thirty
13 days after the change occurs. See 18 U.S.C. § 3664(k).
14        8.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
15 and the United States Attorney’s Office of any change in mailing or residence address, no
16 later than thirty days after the change occurs. See 18 U.S.C. § 3612(b)(1)(F).
17        9.     In view of the parties’ stipulation regarding restitution filed in this matter, the
18 restitution hearing scheduled for Monday July 29, 2019, is vacated.
19        10. The Judgment in this case will be amended to reflect this order of restitution.
20
          IT IS SO ORDERED.
21
22 Dated: July 29, 2019
23
24
25
26
27
28


30                                                                                17CR3690-AJB
